Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/16/2019.

	The status of the claims is as follows:
		Claims 1-18 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 10/16/2019 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 8-14 and 16-18 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goode (4,367,610).
Goode (4,367,610) discloses a fire swing door operator system (see figure 1) comprising a swing door operator (see figure 1), a wall (3) mounted on two sides of an opening (i.e., a first wall section and a second wall section) with the wall sections extending to a corner (it is understood that walls extend to a corner), a door frame (4) 
Goode (4,367,610) further discloses an axle (8), an arm system (11), and a control unit (see column 3, lines 36-45), wherein the door operator is mounted to a wall portion that is lower than the height of the door and door frame (see figure below).

    PNG
    media_image1.png
    664
    741
    media_image1.png
    Greyscale



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 2-7, and 15 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Goode (4,367,610) in view of Boehm (3,874,117).
All of the elements of the instant invention are discussed above except providing a spring about the axle of the drive mechanism.
Boehm (‘117) discloses a drive mechanism for a door comprising a spring (28) about the axle/shaft of the drive mechanism. 
It would have been obvious before the effective filing date of the claimed invention to provide the drive mechanism/operator of Goode (4,367,610) with a spring about the shaft/axle as taught by Boehm (‘117) since the spring allows a damping of the drive operator during opening and closing positions.  Furthermore, the drive operator of Goode (4,367,610) would operate equally as well when utilizing a spring in combination with the operator.




Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.